 

EXHIBIT 10.9

[geyztnmitpis000001.jpg]

 

Sam Hall

January 23, 2018

Dear Sam,

It is my pleasure to extend to you our offer of employment with Grubhub Holdings
Inc. (the “Company”). The purpose of this letter is to set forth the material
terms of your employment.

Position: Your title will be Chief Product Officer and on your Start Date, you
will report to Matt Maloney.

Start Date: Your start date is February 28, 2018 (“Start Date”). You will report
to the Grubhub Holdings Inc. office located at 1065 Avenue of the Americas, 15th
Floor, New York, NY, 10018. Your employment will continue until terminated by
either you or the Company.

Duties: Your duties will be set forth in the job description to be provided by
the Company prior to the Start Date. Your duties will be determined and may be
modified from time to time by the Company. You will devote your full business
time, attention and energies to the performance of your duties.

Compensation: Your annual salary will be $275,000 payable in accordance with the
Company’s standard payroll practices for salaried employees and subject to all
required and authorized withholdings. Your position is exempt, which means that
you are not eligible to receive overtime pay. You will be eligible for annual
salary increases based upon your performance and the performance of the Company.
Any increase awarded will be made in the Company’s discretion and, if there is
an increase in the year of the Start Date, it will be prorated based on your
Start Date.

Equity Incentive Plan Restricted Stock Unit (RSU) Grant: You will be recommended
to the Company’s Board of Directors to receive an RSU grant for Grubhub Inc.
stock. The value of your grant recommended to the Board will be $2,000,000. This
is under and subject to the terms of the incentive compensation plan in effect
at the time of the applicable Board review. You will receive equity paperwork
with the company vesting schedule within your first few months of employment,
and no further action is required at this time.

Management Incentive Bonus (MIB) Target Plan: Provided you continue to be
employed by the Company at the time bonuses are paid, you will be eligible to
participate in the Company’s Management Incentive Bonus Plan for Fiscal Year
2018. Your target will be up to 50% of your annual base salary (“Target”). All
Management Incentive Bonuses are based on the financial performance of the
Company and your attainment of individually established non-financial
objectives. Notwithstanding the foregoing, your bonus for 2018 will be payable
as follows: 50% of the Target will be payable on the Start Date (the “Advance”);
the remaining amount of your bonus will be payable when other executives are
paid their MIBs (“Payout Date”). To the extent you are not employed by Grubhub
on the Payout Date, you will reimburse Grubhub the Advance within thirty days of
the Payout Date. For clarity but without limitation, on the Payout Date, you may
not receive another 50% of the Target; instead, your remaining payout will be
based on the overall bonus amount assigned to you by the Compensation Committee.

Policies: You agree to comply with all employee policies that the Company may
put into effect from time to time and that are applicable to you and your role,
including but not limited to the Company’s Employee

[geyztnmitpis000002.jpg]

--------------------------------------------------------------------------------

 

Handbook; (ii) the Code of Business Conduct and Ethics; and (iii) the Statement
of Company Policy on Insider Trading and Disclosure.

Form I-9 Compliance: In order for the Company to comply with the Immigration
Reform and Control Act, you must provide documentation confirming your identity
and eligibility to work in the United States within three (3) business days of
your first day of work with the Company. A copy of the Form I-9’s List of
Acceptable Documents is enclosed with this letter. In addition, on or before
your first day of work with the Company, you must complete Section 1 of the Form
I-9.

Offer Contingency: This offer is contingent upon the results of your
pre-employment background check, as well as your ability to provide timely and
satisfactory documentary proof of your identity and eligibility to work in the
United States, as described above.

Benefits: You will be eligible for all employment benefits, including paid time
off, generally provided by the Company to its employees, subject to the terms
and conditions of any relevant benefits plan documents, as well as the Company’s
then-current policy regarding benefits provision, which may be changed by the
Company from time to time. You will be eligible for benefits the first of the
following month after your start date.

Protective Agreement: As a condition of your employment, you must enter into the
Company’s Protective Agreement prior to the commencement of your employment. A
copy of the Protective Agreement is enclosed. Prior to the commencement of your
employment, you also must provide the Company with copies of any noncompetition,
nonsolicitation, noninterference, confidentiality, nondisclosure, or
work-for-hire agreements, or similar agreements, to which you are subject or may
be bound.

At Will Status: Your employment with the Company is at-will. This means that
either you or the Company can terminate your employment relationship at any time
for any reason with or without cause and with or without notice, and neither
this letter nor any other document will alter that at-will arrangement. Your
at-will employment status can only be changed by a written document signed by
the Company’s CEO which document expressly states that it is changing your
at-will status.

Sincerely,

Matt Maloney

CEO

Please electronically sign and date below acknowledging you have read and agreed
to the terms of this offer letter.

Signature:   /s/ Sam Hall                                                Date:
  1/26/2018

Social Security Number:   [XXX-XX-XXXX]

[geyztnmitpis000002.jpg]